DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claim 8-10, 1-3 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trelin [US 2019/0031145] in view of Heider et al. [US 7,283,902; Heider]. 
Per claim 8. Trelin discloses a system for personalizing security features of a vehicle [e.g. biometric 102], comprising:
 a memory having computer readable instructions [e.g. program steps at Fig. 12]; and
one or more processors for executing the computer readable instructions, the computer readable instructions controlling the one or more processors to perform operations (as recited at para. 47) comprising: 
detecting a person in a cabin of the vehicle (e.g. detects biometric of a person or driver by biometric reader located within the vehicle) [cited para. 36 and 48-49] for detecting person at exterior and interior of the vehicle; 
detecting an adjustable vehicle setting in relation to the person in the cabin of the vehicle (e.g. seat position, mirror positions and climate control and so on) [para. 39];

enabling operation of the vehicle based on the comparison and a permitted level (e.g. permission between a parent and a teenage child) of access from the first user profile [para. 52-53].  Trelin does not explicitly mention of translating via a look-up table the detected adjustable vehicle setting of the first vehicle has a first body type to an adjustable vehicle setting of a second vehicle having a second body type, wherein the stored adjustable vehicle setting was generated using measurements from the second vehicle.
Heider discloses a transfer of at least one personal setting of a vehicle, including a personalization data indicating the personal first setting from a first vehicle in the original form into the second vehicle via a look-up table and wherein the second vehicle has a same or different model and/or accessories, the personalization data relating to the seat adjustment, radio volume level, navigation destination list and setting of alarm systems and the setting values is mapping via look-up table for each vehicle model  [col. 10, lines 40-67 and col. 2, lines 19-67] the setting values are the measurements from second vehicle by the mapping with look-up table.  {In Heider, the personalization data of the first vehicle can be considered as the stored adjustable vehicle setting from the second vehicle, as long as the stored personalization data can be translated from one vehicle to another vehicle, it would have been obvious that personalization data can be translated from either first vehicle to second vehicle or from second vehicle to first vehicle as claimed.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to implement the translation of the personalization data from the first vehicle to the second vehicle has different body type as taught by Heider to 
Per claim 9. Trelin and Heider made obvious above, Trelin discloses wherein the adjustable vehicle setting includes one of a seat setting, a rear-view mirror setting, or a side-view mirror setting [para. 51].
Per claim 10. Trelin and Heider made obvious above, Trelin discloses the operations further comprise: receiving, from a sensor (e.g. camera located at exterior of vehicle for actively present the biometric of a person upon approaching the vehicle) [para. 80] a first characteristic identifying a person approaching the first vehicle (e.g. fingerprint, irises, eyes, faces, voices, gaits and other characteristics about a person) as cited at [para. 03 and 36] the first characteristics can be a moving image such as a gaits of a person approaching the vehicle; 
comparing the first characteristic (e.g. person gaits) to a first stored characteristic in a second user profile (e.g. stored in a biometric identity storage 103) [Fig. 1, para 47 and 50; and 
determining a permitted level of access of the person approaching the vehicle based on the comparison of the first characteristic and the first stored characteristic (e.g. adult owner, teenage child, learner’s permit driver or vehicle renter, each have a specific time and rule to operate the vehicle [para. 52-53 and 127].
Per claim 1.  The method steps limitations are similar to those in the system of claim 8 above, that the rejection would be in the same manner. 
Per claim 2.  The method steps limitations are similar to those in the system of claim 9 above, that the rejection would be in the same manner. 
Per claim 3.  The method steps limitations are similar to those in the system of claim 10 above, that the rejection would be in the same manner. 
Per claim 15.  The computer program product limitations are similar to those in the system of claim 8 above, that the rejection would be in the same manner. 
Per claim 16.  The computer program product limitations are similar to those in the system of claim 9 above, that the rejection would be in the same manner. 
Per claim 17.  The computer program product limitations are similar to those in the system of claim 10 above, that the rejection would be in the same manner. 

3.	Claims 11, 4 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trelin in view of Heider et al. and further in view of Jones et al. [US 2016/0300410; Jones].
Per claim 11. Trelin and Heider made obvious above, Trelin discloses the first characteristic and the first stored characteristic determines that the person approaching the first vehicle as described in claim 1 above, except for not explicitly mention that the first characteristic is not identified by the second user profile, requesting the person approaching the first vehicle provide a second characteristic and comparing the second characteristic to a second stored characteristic in the second user profile and enabling access to the vehicle.
Jones teaches a door access system for vehicle, includes exterior cameras configured to capture a moving image, a still image and other characteristics of an approaching person for unlocking vehicle [para. 29, 32 and 43] and further suggested “in a modification to the method described above it is not necessary to require a simultaneous authorization of both a captured still image and a captured moving image, and either one or the other may be adequate to permit authorized access to the vehicle” [para. 39].  With that, one of the characteristic can be used as a 
Per claim 4.  The method steps limitations are similar to those in the system of claim 11 above, that the rejection would be in the same manner. 
Per claim 18.  The computer program product limitations are similar to those in the system of claim 11 above, that the rejection would be in the same manner. 

4.	Claims 12, 5 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trelin in view of Heider et al., and further in view Schwarz et al. [US 2020/0172050; Schwarz].
Per claim 12. Trelin and Heider made obvious above, Trelin further teaches “Through biometric sensors, readers, or devices (such as cameras, fingerprint readers, and so on) and integrated artificial intelligence (AI), the user's facial expressions may be managed and identified. Actions may be performed based thereon. Such actions may include, but are not limited to, recording, reporting, altering available services, vehicle access, alerting authorities in cases of duress, ceasing operation of the vehicle if an unauthorized driver sits in the driver's seat, and so on.” [para. 44] and “The recorded facial distress or other facial characteristics may indicate misuse of the vehicle, such as speeding, reckless driving, road rage, and so on “[para. 58] and “Upon pre-identification, the system 500 discussed herein may simultaneously perform pre-identification, process payments, perform actions involving identification, and validate any number of additional factors by communicating with one or more other servers 505a-505f. These additional factors may include, but are not limited to, validating age data, financial risk, criminality, terrorism, access permissions, operator licensing check, credit risk, opening a line of credit, and so on.” [para. 64 and 76-77] the API transmits the results above to an associated station (e.g. law enforcement based on the criminality or terrorism detection).  With that, the biometric processing system 500 configured to monitor unauthorized person in the vehicle, vehicle acceleration and reckless driving and criminal or terrorism person compared to criminal database 505d (e.g. law enforcement database) [see Fig. 5],  except for not explicitly mentions detecting the vehicle accelerate at a rate greater than a threshold amount. 
Schwarz teaches onboard device vehicle monitoring method and system, including “a triggering event may also include an auto accident detected from acceleration data, a vehicle unlocking, whether the vehicle is moving when vehicle is not operating, acceleration data exceeding an acceleration threshold, vehicle speed exceeding a velocity threshold, or other alerts related to certain driving actions. The triggering event may also be based on motion detected within the vehicle interior by an interior camera when the vehicle is not operating. The motion detection could detect a vehicle break-in or send a notification if a pet or a child is accidently left in the vehicle.” [para. 33].  That the vehicle accelerate at a rate greater than a threshold amount is monitored and alerted.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to implement the vehicle acceleration threshold as taught by Schwarz to the combination above, for the advantage of 
Per claim 5.  The method steps limitations are similar to those in the system of claim 12 above, that the rejection would be in the same manner. 
Per claim 19.  The computer program product limitations are similar to those in the system of claim 12 above, that the rejection would be in the same manner. 

5.	Claims 13, 6 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trelin   in view of Heider et al. and further in view Graumann et al. [US 2014/0266623; Graumann].
Per claim 13. Trelin and Heider made obvious above, Trelin discloses “Through biometric sensors, readers, or devices (such as cameras, fingerprint readers, and so on) and integrated artificial intelligence (AI), the user's facial expressions may be managed and identified. Actions may be performed based thereon. Such actions may include, but are not limited to, recording, reporting, altering available services, vehicle access, alerting authorities in cases of duress, ceasing operation of the vehicle if an unauthorized driver sits in the driver's seat, and so on.” [para. 44] that constitutes of detecting an unauthorized person in the vehicle and disabling the vehicle.  Trelin does not explicitly mention of prompting a driver of the vehicle to park the vehicle and disabling the vehicle in the event that the driver continues to drive longer than a predetermined time period.  Graumann teaches a system for learning the identity of an occupant of a vehicle, which includes one or more restrictions based on actions of driver or sensed aspects associated with the vehicle, and instruct the driver to “pull the car over at next available stop” and disable the vehicle remotely for safety issue and preventing the theft of the next available stop for safety issue, which similarly to a predetermined time for stop or park the vehicle, because both instructions maybe for the same reason of safety issue, that given a chance for driver of vehicle to stop or park at a safe location.  Thus, it would have been obvious to one ordinary skill artisan to find it obvious that given a predetermined time or given a next available stop for stopping or park the vehicle would be for the same safety issue, because it not safe for parking or stopping while the vehicle is running on the road, any immediately stop or park without any time for preparation to select a safe spot would not a safe stop or park.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to implement the features of prompting driver to park and disable the vehicle within a predetermined time as taught by Graumann above, for the advantage of increasing the safety to the vehicle, because the longer the suspected vehicle is operated the danger to the vehicle on the road. 
Per claim 6.  The method steps limitations are similar to those in the system of claim 13 above, that the rejection would be in the same manner. 
Per claim 20.  The computer program product limitations are similar to those in the system of claim 13 above, that the rejection would be in the same manner. 

6.	Claims 14 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trelin in view of Heider et al. and Graumann in claim 13 above, and further in view of Asmar et al. [US 2016/0225203; Asmar].
Per claim 14. Trelin and Heider made obvious above, Trelin discloses the detection of unauthorized person in the vehicle [para. 44], Graumann teaches “prompting a driver to park the vehicle within a predetermined time period” cited at [para. 17] the combination made of obvious as addressed in claim 13 above, however, the combination fail to explicitly mention of prompting the driver to answer a safety question upon detecting the vehicle parked within the predetermined time period.  Asmar teaches method and system for authenticating vehicle equipped with passive keyless system, and suggests that “the active authentication in step 110 includes posing a question or presenting a test to the driver in order to establish that they are authorized to drive the vehicle. For instance, step 110 may use a touch screen display 38, an automated voice processing unit with microphone 32 and/or any other suitable device to prompt the driver and ask for a valid pin or password, to ask for the answer to a predetermined security question, to ask for a selection of a predetermined image from a group of images, or any other type of test that demonstrates the driver is, in fact, authorized to drive the vehicle” [para. 44].  Thus, prompting the driver for answer the predetermined security question or any other type of test question about authorization of the driver, would be similar to any appropriated question about the driver as user desired, including a safety question.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to employ the safety question as for authorizing question as taught by Asmar to the combination above, for enhancing an authentication of driver, because beside the image authentication, unauthorized driver may not know the additional security layer or code such as the predetermined safety question as claimed. 
Per claim 7.  The method steps limitations are similar to those in the system of claim 14 above, that the rejection would be in the same manner. 
Response to Arguments
7.	Applicant’s arguments with respect to claim(s) 1, 8 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON M TANG whose telephone number is (571)272-2962.  The examiner can normally be reached on Monday-Friday 9:45-6:15 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571-272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SON M TANG/Examiner, Art Unit 2685                        

/HAI PHAN/Supervisory Patent Examiner, Art Unit 2685